USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 1 of 13


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

VASSIL MARKOV MARINOV,                    )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )       No. 4:18 CV 59
                                          )
UNITED AUTO WORKER (UAW),                 )
                                          )
              Defendant.                  )

                                 OPINION and ORDER

       This matter is before the court on Magistrate Judge Andrew P. Rodovich’s sua

sponte report and recommendation that plaintiff Vassil Marinov’s case be dismissed for

failure to comply with court orders. (DE # 194.) For the reasons set forth below, the

court overrules plaintiff’s objections and adopts the Report and Recommendation—thus

dismissing this case.

I.     STANDARD OF REVIEW

       When a party objects to a magistrate judge’s report and recommendation, the

district court “shall make a de novo determination of those portions of the report . . . or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). The district

court has discretion to “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” Id.; FED. R. CIV. P. 72(b). As plaintiff

appears to object to all of the core legal conclusions and factual findings made in the

Report and Recommendation (see e.g. DE # 204), this court will review Magistrate Judge

Rodovich’s report de novo. See 28 U.S.C. § 636(b)(1)(C).
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 2 of 13


II.    BACKGROUND

       Plaintiff filed four separate lawsuits against two defendants, Fiat Chrysler

Automotive U.S. LLC (Fiat) and United Auto Worker (UAW). Magistrate Judge

Rodovich consolidated plaintiff’s cases for purposes of discovery.1 (DE # 97.)

       During the course of discovery, plaintiff requested that the defendant in this

case, UAW, disclose documents regarding, among other things: requests for, and

disclosure of, his personal information to third parties; any document containing his

name and personal information; documentation of all money transferred in his name to

pay for union fees; copies of all communications he made to defendant; identification of

the people who “ordered [him] to be registered as a member of UAW”; and

identification of various people with whom he interacted at work, or who were present

during certain meetings. (DE ## 36, 37.) Plaintiff objected to defendant’s response to his

requests, and sought to compel defendant to disclose all documents relevant to his

requests. (DE ## 47, 48.)

       Magistrate Judge John E. Martin2 granted plaintiff’s motions in part, and denied

his motions in part. (DE # 73.) Magistrate Judge Martin ordered the parties to confer

regarding plaintiff’s request for information containing his personal information and


       1
         See Marinov v. Fiat Chrysler Automotive, 4:18-cv-56-TLS-APR (N.D. Ind. filed
Aug. 1, 2018); Marinov v. Fiat Chrysler Automotive, 4:18-cv-75-TLS-APR (N.D. Ind. filed
Oct. 9, 2018); Marinov v. Fiat Chrysler Automotive (FCA), 4:18-cv-80-TLS-APR (N.D. Ind.
filed Nov. 1, 2018).
       2
        Magistrate Judge Martin presided over discovery in this case prior to its
consolidation for purposes of discovery.

                                            2
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 3 of 13


his request for documents showing whether any third party sought or exchanged his

personal information with defendant. (Id. at 3-4.) The court ordered defendant to

produce any existing document showing what fees plaintiff paid to the union, if

defendant had not already done so. (Id. at 4.) The court also ordered defendant to

produce any relevant documents that plaintiff sent to defendant. (Id. at 5.) However, the

court denied plaintiff’s request that defendant identify the individuals who ordered

that he join the union, finding that defendant’s response to this request was adequate.

(Id.) The court also denied plaintiff’s request that defendant identify various individuals

who interacted with him during his employment, finding that this information is more

readily accessible from the local union or Fiat. (Id. at 5-6.) The court explained how

plaintiff could obtain that information via subpoena. (Id. at 6.)

       Despite Magistrate Judge Martin’s rulings on his requests, plaintiff continued to

file motions arguing that defendant must disclose: the identities of the people who

ordered him to be registered as part of the union, and the identities of the people

present at certain meetings or who interacted with him during his employment. (DE ##

78, 89, 92, 98, 106.) Plaintiff also challenged defendant’s responses to the requests that

Magistrate Judge Martin ordered defendant to provide. (DE ## 81, 92, 98.) Finally,

plaintiff filed a motion regarding defendant’s answer to a new request: that defendant

state whether the various individuals he wished to identify are defendant’s employees.

(DE ## 80, 98.)




                                             3
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 4 of 13


       In response to plaintiff’s motions, Magistrate Judge Rodovich3 ordered plaintiff

not to file any additional motions until the court ruled on his pending motions. (DE #

109.) Magistrate Judge Rodovich warned plaintiff that his failure to abide by this order

would result in sanctions. (Id.) Plaintiff failed to comply with this order, despite a

reminder from Magistrate Judge Rodovich. (See DE ## 114, 117, 118, 120, 124.)

       In ruling on plaintiff’s discovery motions, Magistrate Judge Rodovich re-

affirmed the court’s earlier discovery rulings finding that defendant had adequately

responded to plaintiff’s discovery requests. The court also determined that defendant

complied with the court’s order that defendant provide additional responses and/or

documents. Magistrate Judge Rodovich determined that no additional disclosures from

defendant were required, and denied plaintiff’s motions. (DE # 125 at 3.)

       Magistrate Judge Rodovich then vacated his earlier order prohibiting plaintiff

from filing new motions, but warned plaintiff that any future repetitive or groundless

motions would result in the imposition of sanctions. (DE ## 127.) Plaintiff filed two

motions seeking clarification of this warning. (DE ## 135, 148.) Magistrate Judge

Rodovich issued orders addressing plaintiff’s concerns. (DE ## 141, 149.) Magistrate

Judge Rodovich explained that plaintiff’s unwillingness to accept the court’s rulings

was unacceptable, and warned that plaintiff must not continue to object to the court’s

rulings or file repetitive motions. (DE # 149.)



       3
       At this point, plaintiff’s cases had been consolidated and Magistrate Judge
Rodovich presided over discovery.

                                              4
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 5 of 13


       Less than a week after receiving this warning from the court, plaintiff filed seven

objections to defendant’s discovery responses, raising arguments that the court had

already addressed. (DE ## 150-156.) Accordingly, Magistrate Judge Rodovich imposed

monetary sanctions against plaintiff, warning plaintiff that if he continued to refuse to

accept the rulings of the court, he would incur greater monetary sanctions, and his case

may be dismissed. (DE # 157.) Plaintiff filed a motion challenging the imposition of

sanctions (DE # 162), and Magistrate Judge Rodovich imposed additional monetary

sanctions, finding that plaintiff was again raising repetitive arguments and refusing to

accept the court’s discovery rulings as final. (DE # 163.) When plaintiff filed yet another

motion making the same arguments regarding defendant’s discovery responses,

Magistrate Judge Rodovich issued a third round of monetary sanctions. (DE # 166.)

       Undeterred, plaintiff filed an additional motion, reiterating his arguments that

defendant was required to produce certain documents. (DE # 171.) Magistrate Judge

Rodovich ordered plaintiff to refrain from filing any additional motions until the court

had an opportunity to address his pending motion. (DE # 176.) Ignoring this order,

plaintiff filed several additional motions, including motions arguing that defendant’s

discovery representations were false or inadequate. (DE # 179, 180, 187, 188, 192, 193.)

       Magistrate Judge Rodovich then sua sponte issued the Report and

Recommendation now before this court. (DE # 194.) The Report and Recommendation

relays the above procedural history, and notes that plaintiff is proceeding pro se and

that English is not plaintiff’s primary language. Magistrate Judge Rodovich found that


                                             5
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 6 of 13


plaintiff has attempted to use these latter facts as an excuse for his refusal to comply

with court orders. Magistrate Judge Rodovich found that plaintiff has refused to accept

defendant’s response that requested documents do not exist, and has made repetitive

requests for documents despite court rulings on the issue. Finding that plaintiff has

been undeterred by repeated warnings and explanations, and by monetary sanctions,

Magistrate Judge Rodovich recommended dismissal pursuant to Federal Rule of Civil

Procedure 37(b)(2)(A)(v) as the appropriate sanction.

       The Report and Recommendation ended with an order that plaintiff only file one

motion in response to the Report and Recommendation, and warned plaintiff that his

failure to comply with this order may be considered by the district court in ruling on

the Report and Recommendation. Plaintiff disregarded this order and filed several

motions, including a motion again arguing that defendant had not responded to the

same discovery requests for which he already had received rulings. (DE # 197, 198, 199.)

Magistrate Judge Rodovich warned plaintiff that if he continued to file motions in

violation of the Report and Recommendation’s prohibition on filings, sanctions would

be imposed. (DE # 200.) This warning notwithstanding, plaintiff filed a number of new

motions. (DE ## 204, 205, 206, 207, 208, 209, 210, 212, 213, 214, 215, 216, 217.)

III.   DISCUSSION

       A.     Extension of Time

       A few preliminary matters must be addressed prior to proceeding to the merits

of the Report and Recommendation. First, plaintiff has requested an additional


                                              6
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 7 of 13


extension of time to file his response to the Report and Recommendation.4 (DE # 214.)

Plaintiff argues that he requires additional time in light of lingering health issues after

contracting COVID-19, and in order to find people to assist him with his case. He

requests an additional 60 or 90-day extension.

          The court finds that no additional extension is necessary or warranted. His health

and lack of assistance notwithstanding, plaintiff has filed 17 motions since the Report

and Recommendation was issued. In these motions, plaintiff substantively addresses his

objections to the Report and Recommendation. Furthermore, plaintiff argues that he

cannot respond to the Report and Recommendation unless this court requires

defendant to disclose the documents he has so persistently attempted to secure –

documents that the magistrate judges have determined either do not exist, must be

obtained from a third party, or need not be disclosed. Because this court is not inclined

to overrule the magistrate judges’ discovery rulings, granting plaintiff his requested

extension would not help him file an objection. Accordingly, the court will deny his

motion for an extension of time.

          B.       Appointment of Counsel

          Plaintiff has also requested the appointment of counsel. (DE # 215.) The court

may, in its discretion, appoint counsel under 28 U.S.C. § 1915. In assessing a request for

counsel, the court must ask: “(1) has the indigent plaintiff made a reasonable attempt to



          4
              This court previously granted plaintiff’s request for a 60-day extension. (See DE
# 196.)

                                                  7
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 8 of 13


obtain counsel or been effectively precluded from doing so; and if so, (2) given the

difficulty of the case, does the plaintiff appear competent to litigate it himself?” Pruitt v.

Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc). In considering whether a plaintiff is

competent to litigate a case on his own, the Seventh Circuit has instructed:

              The decision whether to recruit pro bono counsel is
              grounded in a two-fold inquiry into both the difficulty of the
              plaintiff’s claims and the plaintiff’s competence to litigate
              those claims himself. The inquiries are necessarily
              intertwined; the difficulty of the case is considered against
              the plaintiff’s litigation capabilities, and those capabilities
              are examined in light of the challenges specific to the case at
              hand. The question is not whether a lawyer would present
              the case more effectively than the pro se plaintiff; if that
              were the test, district judges would be required to request
              counsel for every indigent litigant. Rather, the question is
              whether the difficulty of the case—factually and
              legally—exceeds the particular plaintiff’s capacity as a
              layperson to coherently present it to the judge or jury
              himself.

Pruitt, 503 F.3d at 655 (internal citations and quotation marks omitted). There are no

“fixed” requirements for determining a plaintiff’s competence to litigate his own case,

but the court should take into consideration the plaintiff’s “literacy, communication

skills, educational level, and litigation experience.” Id. In summary, “[t]he inquiry into

the plaintiff’s capacity to handle his own case is a practical one, made in light of

whatever relevant evidence is available on the question.” Id.

       Applying those factors here, the court finds that plaintiff is competent to litigate

this case on his own. While he does not address his educational background in the

motion, the court is aware that English is not plaintiff’s native language. Plaintiff has


                                              8
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 9 of 13


stated in filings for many months now that the people who assisted him with his case

have withdrawn their assistance. (See e.g. DE # 158, 190.) Nevertheless, plaintiff’s

subsequent filings demonstrate that he is fully literate and is capable of articulating his

position to the court. To date, he has actively pursued this litigation, and his filings

have been neatly presented and comprehensible. He demonstrates an awareness and

understanding of the facts relevant to his case. It is only now, after three years of

litigating this case, when he is faced with dismissal as a sanction, that plaintiff believes

that appointment of counsel is necessary. Plaintiff need not understand complicated

legal issues in order to present his objections to the Report and Recommendation. This

motion, as with many of his other motions filed after the Report and Recommendation,

appears to be a stalling tactic. Because plaintiff has demonstrated that he is capable of

litigating this case on his own, his motion to appoint counsel will be denied.

       C.     Monetary Sanctions

       Plaintiff has filed objections to Magistrate Judge Rodovich’s imposition of

monetary sanctions. (DE ## 205-207.) Plaintiff’s objections are untimely. Pursuant to

Federal Rule of Civil Procedure 72, a party must serve and file any objections to a

magistrate judge’s order or recommendation within 14 days of being served with a

copy. Plaintiff was served with a copy of the sanctions orders on February 20, 2021 (DE

# 159) and March 4, 2021 (DE ## 174, 177). Accordingly, plaintiff had until March 6,

2021, and March 18, 2021, to file his objections to the sanctions orders. Plaintiff’s




                                              9
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 10 of 13


 objections were filed nearly two months late, in May 2021. Accordingly, his objections

 will be overruled as untimely filed.

        D.     Dismissal

        The court turns now to Magistrate Judge Rodovich’s recommendation that

 plaintiff’s case be dismissed as a sanction for his failure to comply with court orders.

 The Report and Recommendation cites Federal Rule of Procedure 37(b)(2)(A)(v) as the

 basis for sanctions; however, plaintiff did not “fail[] to obey an order to provide or

 permit discovery . . ..” Fed. R. Civ. P. 37(b)(2)(A); see also Evans v. Griffin, 932 F.3d 1043,

 1046 (7th Cir. 2019). Nevertheless, pursuant to the court’s inherent authority, the court

 may impose dismissal as a sanction for failure to comply with the court’s orders.

 Ramirez v. T&H Lemont, Inc., 845 F.3d 772, 776 (7th Cir. 2016) (“Apart from the discovery

 rule, a court has the inherent authority to manage judicial proceedings and to regulate

 the conduct of those appearing before it, and pursuant to that authority may impose

 appropriate sanctions to penalize and discourage misconduct.”). “Any sanctions

 imposed pursuant to the court’s inherent authority must be premised on a finding that

 the culpable party willfully abused the judicial process or otherwise conducted the

 litigation in bad faith.” Id. “[T]he facts underlying a district court’s decision to dismiss

 the suit” must be supported by a preponderance of the evidence. Id. at 781.

        This court finds that plaintiff has demonstrated a willful abuse of the judicial

 process by persistently refusing to comply with court orders. For example, after

 Magistrate Judge Martin denied his motion to compel the disclosure of information


                                                10
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 11 of 13


 regarding various individuals who interacted with him during his employment, and

 instructed plaintiff to seek this information from Fiat or the local union – providing

 instructions on how he could do so – plaintiff filed motion after motion arguing that

 defendant was one entity with the local union and therefore must respond to his

 discovery requests. Plaintiff continued to make these arguments even after Magistrate

 Judge Rodovich affirmed Magistrate Judge Martin’s rulings. (See e.g. DE ## 131, 136,

 155, 156, 179.) Plaintiff also continued to argue that defendant was required to produce

 a document identifying any money taken from his paycheck to pay union fees, long

 after Magistrate Judge Rodovich ruled that defendant had sufficiently responded to his

 request and that further information should be obtained from Fiat or the local union.

 (See e.g. DE # 73, 125, 131, 149, 155, 156, 171, 179.) Also illustrative of his failure to

 comply with court orders is the fact that it took plaintiff more than a year, and several

 court orders, to provide defendant with initial disclosures. (DE # 34, 97, 123, 132.)

        Plaintiff attempts to excuse his willful behavior by citing his pro se status and the

 fact that English is not his native language. Yet, when plaintiff sought clarification from

 Magistrate Judge Rodovich, he was provided with an explanation of what behavior the

 court found unacceptable. Magistrate Judge Rodovich explained which filings were not

 appropriate, and why. Like Magistrate Judge Rodovich, this court finds that plaintiff’s

 continuous refusal to comply with court orders was born of stubbornness, rather than

 lack of understanding. Plaintiff’s pro se status does not excuse his refusal to comply

 with court orders. See McInnis v. Duncan, 697 F.3d 661, 665 (7th Cir. 2012) (“[E]ven those


                                                11
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 12 of 13


 who are pro se must follow court rules and directives.”); Collins v. Illinois, 554 F.3d 693,

 697 (7th Cir. 2009) (same).

        Plaintiff was ordered on several occasions to stop filing objections, and to wait

 for a response from the defendant and a ruling from the court, and each time he failed

 to comply with these orders. Magistrate Judge Rodovich ordered him to file one

 objection to the Report and Recommendation, and to stop filing motions until he

 received a ruling from this court. Plaintiff ignored these directives and filed more than a

 dozen motions. Plaintiff was warned throughout the course of this litigation that his

 failure to comply with court orders would result in sanctions, including the dismissal of

 his case. Time and again, plaintiff has demonstrated contempt for court directives.

 Court warnings and the imposition of monetary sanctions failed to have any deterrent

 effect on plaintiff’s abusive filing practices. Accordingly, the sanction of dismissal is an

 appropriate and proportionate response to plaintiff’s conduct.

 IV.    CONCLUSION

        For the foregoing reasons, the court:

        (1)    OVERRULES plaintiff’s objections to the Report and Recommendation;

        (2)    ACCEPTS and ADOPTS Magistrate Judge Rodovich’s Report and
               Recommendation (DE # 194);

        (3)    DENIES plaintiff’s Motion Regarding No Answers to Motion of 3/31/21
               (DE # 198);

        (4)    DENIES plaintiff’s Motion-Objection to Cancel the Recommendation of
               4/9/21 (DE # 204);



                                              12
USDC IN/ND case 4:18-cv-00059-JTM-APR document 218 filed 09/03/21 page 13 of 13


       (5)    DENIES plaintiff’s objections to the imposition of monetary sanctions (DE
              ## 205-207);

       (6)    DENIES plaintiff’s Motion re Report and Recommendations and Motion
              to Amend (DE ## 212, 213);

       (7)    DENIES plaintiff’s motions for extensions of time (DE ## 214, 217);

       (8)    DENIES plaintiff’s Motion to Appoint Counsel and Motion Requesting
              Ruling (DE ## 215, 216);

       (9)    DENIES all other pending motions as moot (DE ## 171, 179, 180, 187, 188,
              190, 192); and

       (10)   DISMISSES this case with prejudice.



                                         SO ORDERED.

       Date: September 3, 2021
                                          s/James T. Moody    ________
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                           13
